This case was appealed from the 55th Judicial District Court of Harris County, is before us on transfer by the Supreme Court.
The suit was filed by appellant, Irene Brown, as an action for divorce, custody of children and division of community property. Plaintiff alleged numerous acts of cruel treatment as grounds for divorce. By cross action the defendant, Ernest Brown, also sought divorce and prayed for conformation of an alleged agreement partitioning the community property. Trial was to a jury and at the conclusion of the evidence the trial court refused to submit the case to the jury, and on his own motion entered judgment denying the petition for divorce of both parties.
In view of another trial we will not discuss the evidence except to say that plaintiff testified to various acts of cruel treatment. She testified that defendant cursed and abused her, struck her with his fist, seriously injuring her, and that he drew a knife on her and threatened her life. She was corroborated by a daughter. The defendant testified, but did not dispute the testimony as to these acts of cruelty.
                                  Opinion.
Plaintiff's evidence clearly entitled her to go to the jury on the issues of cruel treatment, and the trial court erred in refusing her request for submission. Daniel v. Daniel, Tex. Civ. App. 16 S.W.2d 303, and cases cited.
The judgment of the trial court is reversed and the cause remanded for a new trial.
Reversed and remanded.